Motion for Rehearing Granted, Memorandum Opinion filed February 28, 2012,
Withdrawn, Appeal Reinstated, and Order filed April 26, 2012.




                                            In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00911-CV
                                     ____________

                             KENDREN LEEDY, Appellant

                                             V.

                                BRAD LEEDY, Appellee


                        On Appeal from the 309th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2010-35091


                                        ORDER

       On February 28, 2012, this court issued an opinion dismissing this appeal. On
March 13, 2012, appellant filed a motion for rehearing. The motion is GRANTED.

       This court’s opinion filed February 28, 2012, is WITHDRAWN, and our judgment
of that date is VACATED. The appeal is ordered REINSTATED. Appellee’s motion
to dismiss will be carried with the case.
                                                      PER CURIAM




Panel consists of Justices Seymore, Boyce, and Christopher.




                                           2